Citation Nr: 0403274	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to increased evaluation in excess of 10 percent 
for residuals of post-operative tear of the medial meniscus, 
left knee. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1963 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that continued a 
disability rating of 10 percent for residuals of a post-
operative tear of the medial meniscus, left knee.  The 
original rating of 10 percent disabling was made in a rating 
decision by RO in July 1969 and was not appealed. 

Appellant requested a hearing before the RO, but failed to 
appear for the scheduled hearing.


FINDINGS OF FACT

1.  Residuals of appellant's post-operative tear of the 
medial meniscus are currently manifested by mild instability, 
recurrent pain, and moderate weakness.

2.  Appellant does not have arthritis in the left knee.  
Flexion is limited by pain to 110 degrees.

3.  His current knee pathology more nearly approximates 
moderate knee impairment with recurrent subluxation or 
lateral instability.  Severe knee impairment is not shown.


CONCLUSION OF LAW

The criteria for increased rating of 20 percent, but not 
more, for residuals of post-operative tear of the left medial 
meniscus, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 4.71(a), 
Diagnostic Code 5257 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

In light of the Board's favorable action in regard to 
appellant's claim, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  All pertinent evidence has been obtained, and 
there is no evidence that additional notice or development 
would provide a basis for a further increase above that 
assigned herein.

II.  Factual Background

Appellant's service medical records reveal that appellant 
underwent a left medial meniscectomy in November 1967.

Appellant submitted a claim for service connection for left 
knee injury in November 1968.  Service connection was 
granted, and a disability rating of 10 percent was assigned 
in a rating decision in July 1969.  

Appellant submitted the instant claim for increased rating in 
December 2000.  Appellant was afforded a VA medical 
examination in March 2001.  In November 2001, RO issued a 
rating decision continuing the 10 percent disability rating.  

Appellant advised RO that private medical records from Dr. 
M.A.F. would be relevant to the claim.  RO obtained records 
from Dr. M.A.F. and those records are associated with the 
file.  On review of those records, it appears that Dr. M.A.F. 
treated appellant for a number of internal medical conditions 
but there is no indication that Dr. M.A.F. treated appellant 
for a knee disability.

Appellant's VA outpatient medical records are on file.  A VA 
X-ray in August 1997 records an impression of "normal left 
knee."  A VA MRI in October 2000 recorded the following 
impression:

There appears to be a disruption of the anterior 
cruciate ligament. There is a tear of the posterior horn 
of the medial meniscus; there is a prominent amount of 
edema present about the anterior cruciate ligament and 
extending into [H]offa's fat pad.  There is also a 
degree of prepatellar edema present.
 
VA clinical notes show appellant complained of left knee pain 
in October 2000, December 2000, April 2001, August 2001, and 
February 2002.  These complaints were treated with pain 
medications.  Appellant was advised to consider surgery, but 
declined.

A VA X-ray in March 2001 recorded, "AP and lateral views of 
the left knee are unremarkable."    

A detailed VA medical examination was conducted in March 
2001.  The examiner noted as follows, in pertinent part:

History of present illness: [Appellant] has a history of 
medical meniscus tear on the left knee.  He complains of 
pain around the left knee.  He has difficulty walking 
for more than a quarter of a block at a stretch.

Physical examination: Examination of the left knee 
demonstrates a scar in the medial aspect of the left 
knee approximately 3 inches in length, mobile, non-
tender, not adherent to deeper tissue.  Range of motion 
of the left is maximum extension of 0 degrees to maximum 
flexion of 110 degrees with mild laxity of the joint and 
mild instability of the joint....  Left knee X-ray is 
normal.

Diagnostic impression: meniscus tear of the left knee.  
He has a moderate degree of fatigability because of this 
condition and mild instability. 

There is no medical evidence in the file to show, nor has 
appellant alleged, that he has arthritis in the left knee.

There is no medical evidence in the file to show that 
appellant's professed pain and weakness in the left knee have 
any cause other than the residuals of the post-operative tear 
of the medial meniscus 

III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings are assigned according to diagnostic codes 
found in 38 C.F.R. Part 4 (2003).  The assignment of a 
particular diagnostic code is dependent on the facts of a 
particular claim.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In reviewing a claim for a higher rating, VA must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

In this case, appellant's left knee disability has 
historically been rated as other impairment of knee, 
including recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  This diagnostic 
code provides for a disability rating of 10 percent for 
"slight" disability (appellant's current disability 
rating), for a rating of 20 percent for a "moderate" 
disability, and for a rating of 30 percent for "severe" 
disability.  In this case, the VA Medical Examiner 
specifically noted that appellant has "mild laxity and 
instability of the joint" of the left knee.  Where there is 
a question as to which of two evaluations is to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower value will be assigned.  38 
C.F.R. § 4.7 (2003).  Here,  "mild laxity and instability" 
equates more closely to "slight" disability (appellant's 
current level) than to "moderate" disability (the next 
higher level).  

Nevertheless, in addition to the mild laxity, there is also 
noted to be some limitation of motion with fatigability due 
to pain.  The limitation of flexion is to 110 degrees.  It is 
significant that this is not caused by arthritis.  Thus, a 
separate rating on the basis of limitation of motion caused 
by arthritis is not for application.  Moreover, this is not 
sufficient limitation of motion to warrant a compensable 
rating under Diagnostic Code 5260.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees.  Full motion 
of the knee is 0 to 140 degrees.  38 C.F.R. § Part 4, 4.71 
Plate II.

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Functional loss 
due to pain is to be rated at the same level as functional 
loss when flexion is impeded.  Schafrath, at 592.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40 (2003).

VA must specifically consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.   In this 
case, appellant's disability is currently rated under 
Diagnostic Code 5257.  The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Code 5257, 
in and of itself, is not predicated on limitation of range of 
motion, so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply to this Diagnostic Code.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  In the alternative, however, there is no 
specific preclusion to using this code to award a higher 
rating when some "other knee impairment" is limitation of 
motion.  In this case, there is mild instability, with 
additional pain, infatigability, and limitation of motion.  
The undersigned views this as additional "other knee 
impairment."

There is not specific rating for "pain and fatigability" be 
it moderate or otherwise.  Thus, where these findings are 
present, consideration must be given to the provisions of the 
schedule.  Certainly such limitation could be contemplated 
under limitation of motion provisions, but the limitation is 
not sufficient to warrant a compensable rating under those 
provisions.  As such, there is no basis for a higher rating.  
Nevertheless, the undersigned views this as being so 
significant that an additional rating in excess of 10 percent 
for slight knee impairment is indicated.

The logical conclusion to the undersigned then, is to 
conclude that the overall knee pathology, mild instability, 
moderate fatigability, complaints of pain and limitation of 
flexion to 110 degrees is commensurate with moderate 
impairment of the left knee.  This would allow a 20 percent 
rating to be assigned under Code 5257.  There is not, 
however, a basis to assign a rating for severe impairment.  
There are no findings of significant giving way of the knee.  
As noted, while there is some limitation of motion, pain, and 
fatigue, it is classified as moderate by the examiner, and 
that seems consistent with the recorded physical findings.  
Thus, with full consideration of the evidence on file, it is 
concluded that a 20 percent rating for moderate knee 
impairment, but no more, is warranted.

The Board also considered whether appellant is entitled to 
extraschedular rating.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1.  In exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  The criteria for extraschedular evaluation 
are that there is a marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  In 
this case, there is no evidence that appellant's left knee 
disability has resulted in frequent periods of 
hospitalization.  The evidence does not show that the left 
knee disability markedly interferes with appellant's 
employability, since it results in only slight instability, 
slight limitation of motion, and does not preclude 
ambulation.  The Board accordingly finds that the regular 
schedular standards address the symptomatology shown.


ORDER

An increased rating of 20 percent, but no more, for service-
connected left knee disability is granted, subject to 
applicable regulatory criteria governing payment of monetary 
awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



